Blake, J.
Tbis appeal must be dismissed for want of jurisdiction. The notice of appeal was filed April 1,1874, and a copy of the same was served upon the respondents March 31, 1874. The statutes of California and Nevada regulating appeals are the same as those of this Territory. The courts of these States hold that the filing of the notice of appeal must precede or be cotempor-aneous with the service of the copy thereof to render an appeal effectual. Hastings v. Halleck, 10 Cal. 31; Buffendeau v. Edmondson, 24 id. 94; Moulton v. Ellmaker, 30 id. 527; Boston v. Haynes, 31 id. 107; Foy v. Domec, 33 id. 317; Lynch v. Dunn, 34 id. 518 ; Lyon Co. v. Washoe, 8 Nev. 177.
The failure of the appellants to comply with the Civil Practice Act in this proceeding is an error which affects the jurisdiction of this court. The appellants are charged with the duty of perfecting their appeal, and the record does not show that the respondents have waived any rights in this court.

Appeal dismissed.